NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUL 01 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

RICHARD WESLEY BRYAN,                            No. 14-35493

               Plaintiff - Appellant,            D.C. No. 3:14-cv-05075-RBL

 v.
                                                 MEMORANDUM*
TERRIE MATSEN, SCCC Mailroom
Staff; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Washington state prisoner Richard Wesley Bryan appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First

Amendment claims arising from the rejection of his mail. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo the district court’s dismissal under

Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th

Cir. 2010). We may affirm on any basis supported by the record, Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008), and we affirm.

      Dismissal of Bryan’s First Amendment claim alleging that defendants

violated an internal prison policy by withholding his mail was proper because

failure to follow internal prison policies does not rise to the level of a constitutional

violation. See Cousins v. Lockyer, 568 F.3d 1063, 1070 (9th Cir. 2009).

      The district court properly dismissed Bryan’s retaliation claim because

Bryan failed to allege facts showing that defendants rejected his mail in retaliation

for filing a lawsuit, or that defendants had no legitimate penological reason for

rejecting his mail. See Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)

(elements of a First Amendment retaliation claim in the prison context); Pratt v.

Rowland, 65 F.3d 802, 807 (9th Cir. 1995) (courts should “‘afford appropriate

deference’” to prison officials in evaluating “proffered legitimate penological

reasons” (citation omitted)); see also Nat’l Ass’n for the Advancement of

Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000)

(“[W]e may consider facts contained in documents attached to the complaint.”).

      We do not consider arguments and allegations raised for the first time on


                                            2                                     14-35493
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                         3                                  14-35493